Fourth Court of Appeals
                                San Antonio, Texas
                                        June 2, 2021

                                   No. 04-21-00109-CV

                      CHIMAX AUTO SALES INCORPORATED,
                                  Appellant

                                             v.

                        Robert GONZALEZ and Marisol Rodriguez,
                                     Appellees

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2020CV01659
                        Honorable John Longoria, Judge Presiding

                                         ORDER

       This appeal is DISMISSED. See TEX. R. APP. P. 42.1(a)(1). Costs are taxed against the
appellant. See TEX. R. APP. P. 42.1(d).

       It is so ORDERED on June 2, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court